In an action, inter alia, for a judgment declaring that the defendants are required to defend and indemnify the plaintiffs in an underlying action entitled Yakub v Northport-East Northport Publ. Lib., et al., pending in the Supreme Court, Nassau County under Index No. 97-029293, the defendant Molten Metal, Inc., appeals from so much of an order of the Supreme Court, Nassau County (Carter, J.), dated November 24, 1999, as granted that branch of the plaintiffs’ motion which was for leave to enter a judgment against it upon its failure to appear or answer, and denied its cross motion to compel the plaintiffs to accept its answer.
Ordered that the order is affirmed insofar as appealed from, with costs.
The appellant failed to demonstrate a reasonable excuse for its default. Therefore, the Supreme Court providently exercised its discretion in granting that branch of the plaintiffs’ motion which was for leave to enter a judgment against the appellant upon its failure to appear or answer, and denying its cross motion to compel the plaintiffs to accept its answer (see, Cooper v P & T Gen. Contr. Corp., 260 AD2d 423; Szilaski v Aphrodite Constr. Co.., 247 AD2d 532; Miles v Blue Label Trucking, 232 AD2d 382).Bracken, J. P., Santucci, Altman and Florio, JJ., concur.